DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
Regarding the claim amendments filed on 1/31/22, the previous 112f interpretation on the “holding determination unit configured to determine” of line 6 of claim 8; “holding unit position acquisition unit” in line 3 of claim 9 remain as previously applied.  The examiner notes that applicants did not dispute the previous 112f interpretations, and has included the previously applied interpretations (see below) in order to improve clarity.  Further, based on the claim amendments, the examiner notes that the previous 112f interpretation of the “sample container holding unit” no longer applies as applicants have included further language in the claims to define the “sample container holding unit”.  The examiner will interpret the sample container holding unit to be defined by a container contact member having a contact surface at a lowermost end of the contact member which is capable of coming into contact with a lid of a container.
Based on the claim amendments and remarks, filed on 1/31/22, most of the previous 112b claim rejections are withdrawn.  The examiner notes that the 112b rejection of claim 9 was 
As to the amended claims and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-3, 5-10 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding determination unit configured to determine” of line 6 of claim 8; “holding unit position acquisition unit” in line 3 of claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “holding determination unit configured to determine” of line 2 of claim 8 is described as part of the control unit in [65] and figure 1 of the instant specification.  For purposes of examination, the examiner will interpret the holding determination unit to be a controller which determines whether a container is held based on pressure, and equivalents thereof.
The “holding unit position acquisition unit” in line 2 of claim 9 is described as #15 in [142] and Figure 14 of the instant specification. Applicants state that the holding unit position acquisition unit may have any configuration as long as it can acquire the position and then say that it could be a sensor.  In figure 14, the unit is shown as a black box. However, it is unclear to the examiner what structure the holding unit position acquisition unit is defined by as it is not clearly correlated to a specific structure.  For purposes of examination, the examiner will interpret the holding unit position acquisition unit to be a sensor which detects position, a motor which could provide feedback to a controller, or a controller is connected to a movement mechanism to control horizontal movement, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what applicants intend to device by reciting a “sample transfer device” in the preamble where no device for transferring samples is recited in the body of the claim.  Specifically, applicants do not describe any structure capable of performing the purpose of the transfer device (i.e. no device enabling movement or transfer).  Specifically, no claims or limitations are directed towards any type of transferring mechanism (the examiner notes the deleted limitation of the moving mechanism). Therefore, it is unclear whether or not any actual transfer structure is required. Specifically, the preamble recites a “transfer device”; however, there is no device capable of transfer (no moving/transfer mechanism, etc…) in the body of the claim. Because sample transfer appears to be the purpose of the device, then it is unclear what structure is capable of performing the transfer since no transfer structure is positively recited in the claim body. Because there is no structure positively recited in the claim body, the examiner 
Claims 2-3, 5-10 are rejected based on further claim dependency.
Regarding line 3 of claim 7, it is unclear if “an inner peripheral side of the lid portion” is attempting to claim a new side or not.  Previously, in claim 6, the same structure is recited.  Therefore, because this limitation has antecedent support, it is unclear if applicants are attempting to refer to a new side or if applicants are intending to refer back to the previously mentioned side.  The examiner requests that applicants provide amendments and/or remarks.
Claim limitation the “holding unit position acquisition unit” in line 3 of claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “holding unit position acquisition unit” in line 2 of claim 9 is described as #15 in [142] and Figure 14 of the instant specification. Applicants state that the holding unit position acquisition unit may have any configuration as long as it can acquire the position and then say that it could be a sensor.  In figure 14, the unit is shown as a black box. However, it is unclear to the examiner what structure the holding unit position acquisition unit is defined by as it is not clearly correlated to a specific structure.  For purposes of examination, the examiner will interpret the holding unit position acquisition unit to be a sensor which detects position, a motor which could provide feedback to a controller, or a controller is connected to a movement mechanism to control horizontal movement, and equivalents thereof. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert, R (US 20170052205; hereinafter “Silbert”; already of record) in view of Lapham et al (US 20170190056; hereinafter “Lapham”; already of record).
As to claim 1, Silbert teaches a sample transfer device (Silbert; Fig. 9, 14-15) comprising: 
a sample container holding unit configured to hold a sample container in a state of being in contact with the sample container (Silbert teaches holding unit 405 which holds a container and moves the container; [84-90] Fig. 9, 14-15, 16-17); 

Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function
(see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Silbert does not specifically teach the sample container holding unit holds a container by suctioning the sample container by negative pressure supplied from a negative pressure supply unit, wherein the sample container holding unit is provided with a container contact member which comes into contact with a lid portion of the sample container, and wherein the container contact member is provided with a contact surface which is provided at a lowermost end of the container contact member, and comes into contact with the lid portion.  However, Lapham teaches the analogous art of a sample transfer device (Lapham; Figs. 2-8) with a negative pressure supply unit configured to supply negative pressure (Lapham teaches a vacuum source applied through tubing 13; Fig. 4-8 [73, 75]); a sample container holding unit configured to hold a sample container by suctioning the sample container by negative pressure supplied by the negative pressure supply unit, wherein the sample container holding unit is provided with a container contact member which comes into contact with a lid portion of the sample container, and wherein the container contact member is provided with a contact surface which is provided at a lowermost end of the container contact member, and comes into contact with the lid portion (The examiner is interpreting the sample container holding unit to be the structure defined by the container contact member/contact surface.  Lapham teaches the region of space encompassing 5 as the container holding unit which provides vacuum suction to hold the 
As to claim 2, modified Silbert teaches the sample transfer device as recited in claim 1, further comprising: a first vertical direction moving mechanism including a first drive unit, and configured to move the sample container holding unit in a vertical direction, a second vertical direction moving mechanism including a second drive unit, and configured to move the sample suction and discharge unit independently of the sample container holding unit in a vertical direction (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  
As to claim 3, modified Silbert teaches the sample transfer device as recited in claim 1, wherein the sample container holding unit and the sample suction and discharge unit are arranged at different positions in the horizontal direction (Silbert teaches holding unit 405 and pipettor 406 at different positions in the horizontal direction; Fig. 9, 14-15, 16-17).  
As to claim 8, modified Silbert teaches the sample transfer device as recited in claim 1, further comprising: a negative pressure measurement unit configured to measure a magnitude of the negative pressure applied to the container contact member from the negative pressure supply unit, a holding determination unit configured to determine whether the sample container holding unit is holding the sample container based on magnitude of the negative pressure supplied from the negative pressure supply unit to the sample container holding unit (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the controller/determination unit of the holding unit determining, using a tube sensor/measurement unit, whether or not the tube is picked, where the tube sensor monitors pressure and presents error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]).  
As to claim 9, modified Silbert teaches the sample transfer device as recited in claim 8, further comprising: a holding unit position acquisition unit configured to acquire a position of the sample container holding unit in the horizontal direction, wherein the holding determination unit is configured to be able to determine whether the sample container has been moved to a predetermined position based on a position of the sample container holding unit acquired by the holding unit position acquisition unit and the magnitude of the negative pressure measured by the negative pressure measurement unit to the sample container holding unit (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1/8. Both Silbert (Silbert; [67, 69, 100, 288]) and Lapham (Lapham; Fig. 18, [50, 104]) teach controllers which are connected to a motor/movement device where the controls of the automated devices would know the locations 
As to claim 10, modified Silbert teaches the sample transfer device as recited in claim 1, further comprising: a horizontal direction moving mechanism including a holding portion that movably holds the sample container holding unit and the sample suction and discharge unit, and5Application No. 16/560,157Customer No. 74,712Response of January 31, 2022Attorney Docket No.: SHM-555 configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction, wherein the horizontal direction moving mechanism is configured to move the sample container holding unit in the horizontal direction while the sample container holding unit holds the sample container (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction, and the region connecting both 405 and 406 to the motor serving as the holding portion; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Lapham in view of Maeda et al (US 20090100942; hereinafter “Maeda”; already of record).
As to claim 5, modified Silbert teaches the sample transfer device as recited in claim 1, wherein the sample suction and discharge unit is provided with a pipette for suctioning and discharging the sample (Silbert teaches pipettor 406 to suctions samples from 102 and discharge to 101; [59, 64, 86, 87, 90] Fig. 9, 14-15, 16-17), wherein the lid portion has a needle penetration portion where the needle is pierced, and3Application No. 16/560,157Customer No. 74,712Response of January 31, 2022Attorney Docket No.: SHM-555 wherein the container contact member is configured to come into contact with the lid portion without coming into contact with the needle penetration portion (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the container contact member that is able to contact a lid portion where portion 21 of the contact member would contact an outer circumferential portion of the lid and not contact the very center 
Modified Silbert does not specifically teach that the pipette is a needle. However, Maeda teaches the analogous art of a sample transfer device with a needle (Maeda; Fig. 1, 3 [37-39, 45-51, 54]).  Maeda further teaches that the needle penetrates the central portion of the lid as a needle penetration portion. It would have been obvious to one of ordinary skill in the art to have substituted the pipette of modified Silbert to be a needle as in Maeda because Maeda teaches that it is well known to use a needle to suction and discharge samples (Maeda; Fig. 1, 3 [37-39, 45-51, 54]). Further, one of ordinary skill in the art would have thought it obvious to have substituted the needle of Maeda for the pipette of modified Silbert with a reasonable expectation of success since pipette tips and needles are known variants for aspirating and dispensing fluids.
As to claim 6, modified Silbert teaches the sample transfer device as recited in claim 5, wherein the container contact member is configured to come into contact with the lid portion on a upper surface of the lid portion on an outer peripheral side outer than the needle penetration portion provided on an inner peripheral side of the lid portion (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the container contact member that is able to contact a lid portion where portion 21 of the contact member would contact an outer circumferential portion of the lid and not contact the very center of the lid serving as a pipette/needle piercing portion.  Additionally, Maeda teaches that the needle penetration is the center of the lid; see claim 5 above. The examiner notes that the sample container, the lid 
As to claim 7, modified Silbert teaches the sample transfer device as recited in claim 6, wherein the needle penetration portion is provided at a position recessed from the upper surface portion of the lid portion on an inner peripheral side of the lid portion (The examiner notes that the sample container, the lid portion and the needle penetration portion in the lid portion are not positively recited in the claims as part of the transfer device, and therefore the limitations towards these features are related to function/intended use. Further, because the lid/needle penetration portions are relative as any configuration could be used, then these limitations do not further limit the structure or capability of the transfer device), wherein the container contact member has a cylindrical shape, wherein an outer periphery of the container contact member has a diameter smaller than a diameter of the lid portion, and wherein an inner periphery of the container contact member has a diameter larger than a diameter of the needle penetration portion (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the container contact member that is cylindrical and that is able to contact a lid portion where portion 21 of the contact member would contact an outer circumferential portion of the lid and not contact the very center of the lid serving as a pipette/needle piercing portion.  The diameter of the lid is able to be larger than the outer periphery of contact member 21 of Lapham, and the diameter of the pipette/needle penetration portion as the very center region of the lid has a diameter smaller than the inner periphery of contact member 21 of Lapham; Figs 4-8. Additionally, Maeda teaches that the needle penetration is the center of the lid; see claims 5/6 above. The examiner notes that the sample container, the lid portion and the needle penetration .  
Response to Arguments
Applicant's arguments filed on 1/31/22 are moot as they are towards the claim amended claims and not the current grounds of rejection. However, since the examiner is relying on the same prior art the examiner will address applicant’s arguments in order to advance prosecution.

Applicants argue, on page 11 of their remarks, that Silbert does not teach “a sample container holding unit provided with an opening” or that the container holding unit and sample suction discharge unit are not coaxially located above an opening.  
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a sample container holding unit provided with an opening” or that the container holding unit and sample suction discharge unit are not coaxially located above an opening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 

Applicants argue, on pages 12-13 of their remarks, that prior art Lapham does not teach the lowermost end (contact surface) of the contact member as the portion that contacts the tubes. Applicants on pages 12-13 also allege that the contact surface is within 21 not at the lower surface and state that the sample tube is considered to be held inside the adapter 21. Applicants also argue on pages 12-13 of their remarks that Lapham does not teach that the lowermost end surface of the container contact member and the sample container contact surface are different from each other. 
 The examiner respectfully disagrees. First, the examiner would like to point out that the sample container, and the lid portion are not positively recited in the claims as part of the transfer device, and therefore the limitations towards these features are related to function/intended use. In response to applicant's argument that the lowermost end surface/contact member and the container contact surface are different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lowermost end surface of the container contact member and the sample container contact surface are identical to each other (see page 12 of applicants arguments)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, there is nothing in prior art In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  The examiner maintains that Lapham teaches a sample container holding unit configured to hold a sample container by suctioning the sample container by negative pressure supplied by the negative pressure supply unit, wherein the sample container holding unit is provided with a container contact member which comes into contact with a lid portion of the sample container, and wherein the container contact member is provided with a contact surface which is provided at a lowermost end of the container contact member, and comes into contact with the lid portion (The examiner is interpreting the sample container holding unit to be the structure defined by the container contact member/contact surface.  Lapham teaches the region of space encompassing 5 as the container holding unit which provides vacuum suction to hold the container; Fig. 5-7, [73-77].  Additionally, Lapham teaches the contact member is defined as the region of space encompassing 21, and the lower surface of 21 is the contact surface; Figs. 4-8 [74-75].  The examiner notes that the sample container, and the lid portion are not positively recited in the claims as part of the transfer device, and therefore the limitations towards these features are related to function/intended use.  The contact surface as the lower surface of 21 of Lapham would be capable of contacting various sized lids/tubes.  The examiner notes that the tubes shown in figure 9 of Lapham have lids which would be the portion contacted by the contact surface, and that Lapham teaches that contact surface 21 connects with and retains the top of the tube; [74].  Further, in an alternative interpretation, Lapham teaches the contact surface is the lowest portion of 21 which is contacting the tubes/lids, where the contact member is the 

Applicants argue on page 13 of their remarks towards references applied to the dependent claims and state that the references do not teach the claimed language.  In this regard, the examiner disagrees and directs applicant’s attention to the references used to reject the independent claim (see above rejection) which teach all of the instantly claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/            Primary Examiner, Art Unit 1798